                                    Case 3:19-cv-00521-RCJ-WGC Document 147 Filed 08/19/20 Page 1 of 3



                              JOSEPH C. ALAMILLA, ESQ.
                       1
                              Utah State Bar No. 00009785
                       2
                              JOSEPH C. ALAMILLA, PLLC
                              9557 South 700 East, Ste 101
                       3      Sandy, UT 84070
                              Telephone: (801) 232-2666
                       4      Email: joseph@jcalegalsolutions.com
                              Attorneys for Plaintiff
                       5      NEW HORIZON HOME CARE, LLC, and
                              GUIDING LIGHT HOSPICE, INC.
                       6

                       7
                              STEPHEN S. KENT, ESQ.
                       8      Nevada State Bar No. 1251
                              KENT LAW
                       9      201 West Liberty St., Ste. 320
                              Reno, Nevada 89501
                     10       Telephone: 775-324-9800
                              Facsimile: 775-324-9803
                     11
                              ATTORNEYS FOR PLAINTIFFS
                     12
                              NEW HORIZON HOME CARE, LLC
                              and GUIDING LIGHT HOSPICE
                     13

                     14                                        UNITED STATES DISTRICT COURT

                     15                                          FOR THE STATE OF NEVADA

                     16
                              NEW HORIZON HOME CARE, LLC              )
                     17       and GUIDING LIGHT HOSPICE,              )           CASE NO. 3:19-CV-00521-RCJ-WGC
                                                                      )
                     18              Plaintiff,                       )           SECOND STIPULATION AND ORDER TO
                                                                      )           EXTEND DATE TO FILE OPPOSTION TO
                                 vs.                                  )           GENESIS HOME HEALTH SERVICES’
                     19
                                                                      )           MOTION TO DISMISS FILED JULY 10, 2020
                     20       PHC-ELKO, INC. dba NORTHEASTERN         )           (ECF 130)
                              NEVADA REGIONAL HOSPITAL, HORIZON )
                     21       HOSPICE, INC., GENESIS HOSPICE, LLC,    )
                              GENESIS HOME HEALTH SERVICES, INC., )
                     22       DESERT HEALTH CARE FACILITIES INC.,     )
                              dba HIGHLAND MANOR ASSOCIATES,          )
                     23       HIGHLAND MANOR, ELKO HIGHLAND           )
                                                                      )
                              VILLAGE OF ELKO, DREW BANFORD,          )
                     24
                              BILLIE JEAN CRAWFORD, TRAVIS            )
                     25       SPENCER, QUERUBIN IGUBAN, JR., M.D.,    )
                              DEBRA ANDERSON, MARISSELLA              )
                     26       (CHELLA) ELLIOT, ALICE ALLEN. , et. al. )
                                                                      )
                     27              Defendants.                      )
                                                                      )
                     28



Kent Law
201 W. Liberty St., Ste 320
Reno, NV 89501
Tel: 775-324-9800
                                                                            -1-
                                    Case 3:19-cv-00521-RCJ-WGC Document 147 Filed 08/19/20 Page 2 of 3




                       1              PLAINTIFFS New Horizon Home Care, LLC, and Guiding Light Hospice, Inc., (Plaintiffs”),

                       2      through their counsel Joseph Alamilla and local counsel Stephen S. Kent, and Defendants Genesis Home

                       3      Health Services, Inc., Genesis Hospice, LLC, Querubin Iguban, Jr., M.D., Billie Jean Crawford, Travis

                       4      Spence and Marisella Elliott (“Defendants”), by and through their counsel, and agree and request as

                       5      follows:

                       6              1.)     On July 10, 2020, Defendants filed their Motion to Dismiss. (ECF 130);

                       7              2.)     Plaintiffs’ deadline to respond to the Motion to Dismiss is August 14, 2020;

                       8              3.)     The parties stipulate and agree that the Plaintiffs have until August 21, 2020 to file their

                       9      opposition to Defendants’ Motion to Dismiss; and

                     10               4.)     This is the second request for an extension of time to respond to Defendants’ Motion to

                     11       Dismiss.

                     12               In view of the foregoing, good cause supports this stipulation and order for an extension of time

                     13       in which to file an opposition to the Motion to Dismiss. The Parties respectfully request that the Court

                     14       grant this stipulation and order and extend Plaintiffs’ deadline to file their opposition to Defendants’

                     15       Motion to Dismiss (ECF 130) until August 21, 2020.

                     16
                              DATED: 12th , 2020                                DATED: 12th , 2020
                     17

                     18
                              JOSEPH C. ALAMILLA, PLLC                                McCORMICK BARSTOW, LLP
                     19

                     20
                              By:      /s/ Joseph C. Alamilla                         By:          /s/ Michael A. Pintar          /
                     21               JOSEPH C. ALAMILLA                                         MICHAEL A. PINTAR
                                      9557 South 700 East, Ste 101                               241 Ridge Street, Suite 300
                     22
                                      Sandy, UT 84070                                            Reno, Nevada 89501
                     23
                                      801-232-2666                                               Telephone: (615) 742-4200
                                      ATTORNEYS FOR PLAINTIFFS                                   Facsimile: (615) 742-4539
                     24               NEW HORIZON HOME CARE, LLC AND GUIDING                     ATTORNEYS FOR DEFENDANTS
                                      LIGHT HOSPICE.                                             GENESIS HOME HEALTH SERVICES,
                     25                                                                          INC., QUERUBIN IGUBAN, JR., M.D.,
                                                                                                 BILLIE JEAN CRAWFORD,
                     26                                                                          TRAVIS SPENCER, AND
                                                                                                 MARISELLA ELLIOTT
                     27

                     28



Kent Law
201 W. Liberty St., Ste 320
Reno, NV 89501
Tel: 775-324-9800
                                                                                   -2-
                                    Case 3:19-cv-00521-RCJ-WGC Document 147 Filed 08/19/20 Page 3 of 3




                        1

                        2     DATED:     12th , 2020

                        3
                              KENT LAW
                        4

                        5
                              By:      /s/ Stephen S. Kent
                                     STEPHEN S. KENT
                        6            201 W. Liberty Street, Suite 320
                                     Reno, Nevada 89501
                        7            775-324-9800
                                     LOCAL COUNSEL FOR PLAINTIFFS
                        8            NEW HORIZON HOME CARE, LLC AND GUIDING
                                     LIGHT HOSPICE.
                        9

                     10
                              IT IS SO ORDERED:
                     11

                     12

                     13
                              This 19th day of August, 2020.
                     14

                     15

                     16
                                                                              _______________________________________
                     17                                                       UNITED STATES DISTRICT JUDGE

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28



Kent Law
201 W. Liberty St., Ste 320
Reno, NV 89501
Tel: 775-324-9800
                                                                        -3-
